Title: From George Washington to Major General John Sullivan, 24 September 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir
            Head Qrs Fredericksburg—24 Sepr 1778
          
          I had the pleasure of your letter of the 21st Inst. containing the account of Admiral Byrons arrival at New-port in a ninety gun ship, accompanied by a seventy four.
          I have nothing of a particular nature for your consideration—and am D. Sir your most obt servt
          
            G. W——n
          
          
          p.s. Since writing the above there is accounts from deserters of two brigades being under imbarking orders for the West Indies, and that four of the Regiments were already on board.
          
         